DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9 and 11-17 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-9 and 11-17 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein: each of the at least one of the fan-out units further comprises an insulating layer on the conductive area, and the insulating layer defines an opening for exposing a part of the conductive area; and the fan-out line of each of the at least one of the fan-out units comprises a first portion and a second portion spaced from each other on the insulating layer, wherein the first portion is continuous, the first portion covers and is in contact with a first area of the conductive area at a bottom of the opening, the second area is continuous, and the second portion covers and is in contact with a second area of the conductive area at the bottom of the opening” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “wherein: each of the at least one of the fan-out units further comprises an insulating layer on the conductive area, and the insulating layer defines an opening for exposing a part of the conductive area; and the fan-out line of each of the at least one of the fan-out units comprises a first portion and a second portion spaced from each other on the insulating layer, wherein the first portion is continuous, the first portion covers and is in contact with a first area of the conductive area at a bottom of the opening, the second area is continuous, and the second portion covers and is in contact with a second area of the conductive area at the bottom of the opening” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 20, 2021